Citation Nr: 1503144	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-29 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to service connection for squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2014.  He and his spouse also testified at a hearing before a Decision Review Officer (DRO) at the RO in January 2013.  Transcripts of these hearings are of record.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for acne is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Squamous cell carcinoma was not present until many years after the Veteran's discharge from service and is not etiologically related to service.  





CONCLUSION OF LAW

Squamous cell carcinoma was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice in a letter sent in April 2012, prior to the initial adjudication of the claim in August 2012.  

The record also reflects that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent authorization was provided.  Records underlying a Social Security Administration disability determination were also obtained.  Neither the Veteran nor his representative has identified any additional, outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that no VA examination was provided and no VA opinion has been obtained in response to the claim.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran is claiming that service connection is warranted for his squamous cell carcinoma because it is due to his exposure to herbicides in service.  There is no competent evidence of record supporting this contention.  In addition, there is no evidence suggesting that the disability was present within one year of the Veteran's discharge from service or that the disability is related to service.  Therefore, VA has no obligation to provide an examination or obtain an opinion in response to this claim.

In sum, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 . 

Where a Veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Squamous cell carcinoma is not among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21258 -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540  (June 8, 2010).  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis

Service personnel records contain travel documentation supporting the Veteran's presence in Vietnam during the Vietnam Era.  Hence, exposure to herbicide agents in service is conceded.  38 C.F.R. § 3.307(a)(6).  

The record reflects that the skin cancer for which the Veteran has claimed entitlement to service connection based on herbicide agent exposure was surgically excised in 1989, without any recurrence reflected in the record.  There is no contention by the Veteran or evidence suggesting that the claimed skin cancer was present in service or within one year after the Veteran's discharge from service.  Moreover, there is no competent evidence linking the skin cancer to the Veteran's active service, to include his exposure to herbicides in service.  While the Veteran might sincerely believe that the skin cancer is related to his exposure to herbicides in service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  Therefore, this claim must be denied.




ORDER

Entitlement to service connection for squamous cell carcinoma is denied.


REMAND

Over the course of appeal, the Veteran has variously stated and testified that his acne began in service and has been recurring since service.  He has also testified to both pain and scarring associated with the acne.  His spouse has also testified to this recurrent condition.  

The Veteran submitted a November 2012 letter from a private dermatologist, J.J.F., M.D., which states:

I have had [the Veteran] under my care for many years.  He has had a chronic problem of acne-like eruption over the trunk and scattered over most areas of the face.  

The patient feels he was exposed to Agent Orange while serving 2 years in Laos in the military.  He has had acne on the ears.  His history would leave one to entertain a diagnosis of chloracne as a unifying cause of his continued acneform eruption.

Records of treatment from that dermatologist were not obtained. 

The sole service medical record supporting the Veteran's claim is a March 1970 service treatment record reflecting prescribed treatment with Fostex soap for acne versus seborrheic dermatitis.  There is no follow-up record reflecting an ongoing condition.  To the contrary, the Veteran was treated for other skin or superficial conditions on several occasions in service, including for a rash or rashes in the groin area diagnosed as tinea cruris on one occasion in June 1971, and diagnosed on several occasions as gonorrhea based on cellular smear pathology; and for warts on the forehead treated on multiple occasions including in June, July, September, and October of 1970.  During none of these in-service treatments for skin conditions (other than the single occasion in March 1970) was acne or acne vulgaris or any other acneform condition noted.  

The report of the Veteran's service separation examination in May 1972 does not mention acne.  It reflects that the Veteran's head, face, neck, ears, abdomen and viscera, and skin were found to be normal.  Similarly, upon a VA general examination for compensation purposes in July 1972, the Veteran's skin was noted to exhibit no abnormality.  

VA treatment records including in October 2005, and more recently in March 2010, September 2010, and September 2011, document explicit findings of no blemishes of exposed skin.  A review of VA treatment records dating back many years discloses no findings or treatment for acne, and private treatment records dated from 1976 to 2008 also include no evidence of acne.  

Upon VA examination for acne in October 2011, the examiner reported the following: "no current acne or chloracne, has very smooth skin, no white or black heads or cystic acne, total exposed areas are 0% (affected) and total body area is 0% (affected)."  

The October 2011 VA examiner assessed no current acne-type skin disorder, and opined, based on absence of current findings and absence of findings in service and post-service treatment records, that it was not at least as likely as not that the Veteran had a skin condition which was caused by the skin condition for which he was treated in 1970.

It does not appear, however, that the October 2011 VA examiner considered the November 2012 statement of the private dermatologist, or that the examiner adequately considered the Veteran's self-reported history of his condition.  Both the Veteran and his wife are competent to address their current and past lay observations of acne as well as what was told to them by clinicians, and the Board does not find sufficient evidence to impeach the credibility of their assertions.  
A further VA medical opinion was sought based on review of the record.  However, the reviewing clinician, in a May 2013 report, failed to provide an opinion addressing the likelihood of a nexus between service and a current acne condition.  

The Board believes that a further VA examination is in order to determine whether any acne present during the period of the claim originated in service or is otherwise etiologically related to service.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  This should include an additional attempt to obtain records of treatment of the private treating dermatologist, J.J.F., M.D., who provided a November 2012 letter addressing this treatment.  

2.  Thereafter, afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all acne disorders present during the period of the claim.  To the extent possible, this should be conducted during an interval of flare-up of the Veteran's acne, in coordination with the Veteran.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner should note in particular the November 2012 letter from J.J.F., M.D., addressing past dermatology treatment, and any records obtained from that source.  The examiner should also note the report of the prior VA examination in October 2011.  

The examiner should identify all acne disorders (or residuals thereof) that have present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service, to include his presumed exposure to herbicides.  For purposes of the opinions, the examiner should assume that the Veteran is a credible unless the objective evidence indicates otherwise.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Undertake any other indicated development.
 
4.  Thereafter, readjudicate the remanded issue.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


